J-S15013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: D.S.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: S.L., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1586 WDA 2019

               Appeal from the Order Entered September 26, 2019
       In the Court of Common Pleas of McKean County Orphans' Court at
                              No(s): 42-18-0292

    IN THE INTEREST OF: C.L.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: S.L., FATHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1587 WDA 2019

               Appeal from the Order Entered September 26, 2019
       In the Court of Common Pleas of McKean County Orphans' Court at
                              No(s): 42-17-0286


BEFORE:      BENDER, P.J.E., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                              FILED JUNE 2, 2020

        S.L. (“Father”) appeals from the orders dated September 20, 2019 and

entered September 26, 2019, which granted the petitions filed by McKean

County Children and Youth Services (“CYS”) to involuntarily terminate his

parental rights to his minor son, C.L. (born in June of 2013), and his minor

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S15013-20



daughter, D.S. (born in February of 2017) (collectively “Children”), pursuant

to sections 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, 23 Pa.C.S.

§§ 2101-2938.1,      2   Counsel seeks permission to withdraw from further

representation pursuant to Anders v. California, 386 A.2d 738 (Pa. 1967).

Upon review, we find that counsel’s Anders brief satisfies the requirements

set forth in Commonwealth v. Santiago, 97 A.2d 349 (Pa. 2009), and that

there are no non-frivolous claims that Father can raise herein. Accordingly,

we grant counsel’s petition to withdraw and affirm the orphans’ court’s

termination orders.

       We glean the following facts and procedural history from the record.

C.L.’s case was initiated by CYS on March 8, 2016, with the filing of a request

for emergency custody and a dependency petition.        C.L. was adjudicated

dependent on May 9, 2016, and was placed into foster care with S.L. (“Foster

Mother”) and M.L. (“Foster Father”) (collectively “Foster Parents”). Following

numerous permanency review hearings, CYS filed its petition for involuntary

termination of Father’s parental rights to C.L. on December 13, 2017. The

following findings from the Master’s Recommendation in the dependency




____________________________________________


1 By per curiam order entered November 12, 2019, this Court consolidated
the appeals at Nos. 1586 and 1587 WDA 2019, sua sponte.

2  The parental rights of L.L. (“Mother”) were also terminated; however, she
filed separate appeals at Nos. 1602 and 1603 WDA 2019.


                                           -2-
J-S15013-20



action were adopted by the orphans’ court and incorporated in its

memorandum regarding the termination of Father’s parental rights of C.L.:

           [C.L.] has resided exclusively with [Mother and Father] and
     his 4 year old half[-]brother since birth. [Mother and Father]
     moved into their current residence in November [of] 2015. [They]
     admit to locking [C.L.] and his 4[-]year[-]old sibling [(collectively
     “the boys”)] into their bedroom for periods of time during the
     moving process so that the [boys] could not get into unsafe items
     or hurt themselves while the parents were moving items. In fact,
     [F]ather testified that they bought the locks for this purpose.

           On January 6, 2016, [CYS] received a report regarding the
     [boys’] being locked in their room.         On January 8, 2016,
     [c]aseworker[,] Lindsey Johnston[,] was able to get into the
     home. She arrived around 1:30 p.m.[,] and the [boys] were
     upstairs in their bedroom at that time. There was feces on the
     wall and the floor of the boys’ room[,] and the room smelled of
     feces. There were also dirty diapers under the beds. Mother
     explained to her that [the] boys were going through a phase
     where they were smearing their feces on the wall. Both boys were
     in diapers and were not toilet trained. There were no locks on
     [the] outside of [the] door, but [she] could see holes where a lock
     would have been. Ms. Johnston discussed at various times
     possible service providers with [Mother and Father], but they were
     not willing to accept services due to an issue that they previously
     had with Parents as Teachers until after the [boys] were removed
     from the home. To her knowledge[,] when she was in the home,
     [Mother and Father] were closing both doors to the stairs when
     the [boys] were upstairs[,] prior to the safety plan being put into
     place on February 17, 2016. At other times throughout [CYS’s]
     involvement with the family[,] both before and after the safety
     plan was put in place, caseworkers took pictures of the [boys] in
     their bedroom window at various times throughout the day. On
     at least one occasion after [implementation of] the safety plan, a
     picture was taken at one time and then another taken
     approximately an hour later[,] and the [boys] were still in their
     upstairs bedroom window. On January 29, 2016, two caseworkers
     (Ms. Dunkle and Ms. Little) were in the home for a home check
     and watched the [boys] change their own diapers.

           Two other adults, Shelby Hagen and Matthew Carlson, who
     resided in the same residence with the family from approximately

                                     -3-
J-S15013-20


     December [of] 2015 until late February [of] 2016, both testified
     that [Mother and Father] kept the [boys] in their rooms for
     extended periods of the day and that the [boys] were up typically
     before their parents. Also, Ms. Hagen, Mr. Carlson, and [M]other
     acknowledged that the [boys] actually played in their feces and
     smeared it on themselves four to five times. Mother characterized
     the boys[’] doing this as a “habit” during testimony and [as] a
     “phase” to caseworker Johnston, which would connote more than
     a limited number of times. Ms. Hagen and Mr. Carlson assisted
     [Mother and Father] with the [boys] at least a few times per week
     when [they] were sleeping.         [CYS] witnessed Mr. Carlson
     attending to the [boys] on at least one occasion while [Mother and
     Father] slept. The [boys] woke between 6:00 a.m. and 7:00 a.m.
     each day and were allowed to be awake for a couple hours, then
     took a nap upstairs in their room with the door shut, as well as
     the two doors on the steps being closed. The [boys] also often
     took “naps” in the afternoon and were often shut in their room in
     the afternoon as well. The bedroom was devoid of toys or
     anything with which the [boys] could occupy themselves.

           On February 16, 2016, Jerry Prosser[,] who owns a home
     next to where [Mother and Father] reside[,] was in the garage of
     his property when he heard glass break and went to see what was
     happening. He saw two little boys, both naked, swinging from the
     curtains hanging out one of the upstairs windows of the family’s
     residence. He went running and hollering[,] afraid he would have
     to catch one or both of them. However, both boys fell into the
     room. He heard one boy yell[,] “he’s bleeding.” He started
     banging on the door to [the] residence[,] and after 45 to 50
     seconds[,] he heard a woman’s voice asking what’s going on in
     there. He told the woman through the window he was an EMT and
     asked to check [on] the child. Eventually, he was let in the door[,]
     and [he] went upstairs. [Father] did not know why he was in the
     house and had not even gotten upstairs until approximately the
     same time as Mr. Prosser. The child was taken to the [e]mergency
     [r]oom in the family’s vehicle and received stitches to his leg. On
     that date, Mr. Prosser observed the house to not be kept and
     stated [that] it was quite a bit cooler upstairs than downstairs.

           The next day, February 17, 2016, [CYS] put in place a safety
     plan, which was signed by both [Mother and Father], to address
     supervision of the [boys]…. [O]ne of the requirements of this
     safety plan was that the doors between the upstairs and
     downstairs needed to remain open, as did the door to the [boys’]
     bedroom. However, on multiple occasions after the safety plan

                                    -4-
J-S15013-20


     was in place[,] the doors were observed to be closed[,] and
     [Mother and Father] admitted to closing the doors occasionally[,]
     even after the safety plan.

            On March 3, 2016, [c]aseworker[,] Brittani Falconi, went to
     the family’s home to see Ms. Hagen and Mr. Carlson on an
     unrelated matter. When she arrived, she found out the boys were
     in their room. There was a pile of soiled[,] torn[-]up diapers in
     the upstairs hallway[,] and the door to the upstairs was closed.
     When she checked on the boys, their room had a strong odor and
     there was vomit on the comforters. She took a picture of the
     diapers in the hallway at 4:06 p.m…. Ms. Falconi, based on the
     room conditions, called her supervisor. This prompted [an] on-
     call [caseworker] to respond, as well as law enforcement. Mother
     indicated [during her] testimony that the [boys] went for a nap at
     4:00 p.m.; however, she told caseworker[,] Danielle Little[,] who
     was on call that day[,] that the [boys] had gone down for a nap
     at 11:00 a.m.[,] and it was between 5:00 p.m. and 5:30 p.m.
     when Ms. Little arrived at the house. Ms. Little and Officer Jason
     Putt of the Bradford City Police Department both saw vomit and
     human feces in the boys’ room on the wall, floor, and bed[,] and
     on the [boys]. The door to the upstairs was shut when Officer
     Putt and Ms. Little arrived. No one could explain why the [boys]
     were vomiting, so Ms. Little took them to the [e]mergency [r]oom.
     Upon arrival [at] the [e]mergency [r]oom, one child was wearing
     shoes, on which human feces was caked[,] and when he took off
     his shoes, he also had human feces caked on his feet and under
     his toenails. The other child was wearing footie pajamas[,] on
     which human feces was caked on the bottoms. Both [boys] had
     human feces caked under their fingernails.

           Mother suffers from bipolar disorder and anxiety and has
     partial complex seizures. She treats with The Guidance Center[,]
     and is prescribed medications.         Father is diagnosed with
     intermittent explosive disorder, is treated through The Guidance
     Center[,] and is prescribed medication.

           The Master specifically finds that … [M]other and [F]ather
     were not providing adequate supervision to [C.L.] or his 4[-]year[-
     ]old sibling by keeping them contained in their bedroom for
     extended periods of the day. Neither [M]other nor [F]ather
     acknowledge that there is anything inappropriate about keeping
     children ages 2 and 4 in a bedroom with a door shut upstairs[,
     and] with two additional doors shut between the [boys] and the
     downstairs. This is clearly a lack of appropriate supervision which

                                    -5-
J-S15013-20


      led to the [boys] doing things[,] such as smearing their own feces
      all over their room and themselves[,] … breaking the upstairs
      window[,] and swinging on the curtains. It is specifically found
      that [M]other[’s] and [F]ather’s testimony that the [boys] were
      unattended for limited periods of time is not credible[,] as
      otherwise the adults would have noticed the condition of the
      [boys] and their room[,] and the [boys] could not have gotten
      human feces under their fingernails and toenails and caked on
      their feet and shoes in a brief period of time. Even if [M]other[’s]
      and [F]ather’s testimony were credible and the [boys] were left
      completely unattended upstairs with all the doors shut for shorter
      periods of time, this still evidences an extreme lack of supervision
      on [M]other[’s] and [F]ather’s part[,] as these [boys] are 2 and 4
      years of age.

Orphans’ Court Memorandum (“OCM I”), 9/26/19, at 2-4 (1587 WDA 2019)

(quoting Master’s Recommendation, 5/19/16).

      CYS received a referral regarding D.S. on the date of her birth. Two

days later, she was placed in the same foster home as C.L. and their half-

brother, pending adjudication. D.S. was adjudicated dependent on December

6, 2017.    On November 9, 2018, CYS filed its petition for involuntary

termination of Father’s parental rights of D.S. The orphans’ court incorporated

the following findings with respect to D.S. from the dependency hearing in its

memorandum regarding the termination of Father’s parental rights of D.S.:

      At the time [D.S.] was born[,] Mother and Father were separated.
      Mother had a different paramour who she was residing with and
      her relationship with Father at the time was hostile…. Paternity
      testing has confirmed that [Father] is [D.S.’s] biological [f]ather.

             After [D.S.’s] birth[,] Mother and Father reconciled. They
      have a multi[-]bedroom home. It has been kept clean and neat
      and appropriate for [D.S.] to reside in. [Mother and Father] have
      a crib there and other appropriate supplies. Concerns were
      expressed regarding fleas in the home and cat feces and/or vomit.
      However, other credible witnesses’ testimony demonstrated that
      this is not a significant concern…. CYS … admitted a [c]ertified

                                     -6-
J-S15013-20


     [d]riving [r]ecord for Father which … demonstrates a poor driving
     history. Father has had numerous prior summary traffic violations
     and suspensions. He also received suspensions for two prior
     [d]riving [u]nder the [i]nfluence offenses.

            Father is employed and there are times that[,] if [D.S. were]
     in [Mother and Father’s] care, Mother would be the primary
     caretaker for [D.S.] There have been times during visits with
     [D.S.] that [Mother and Father] have failed to provide appropriate
     attention regarding [D.S.’s] care. She has been left in her swing
     somewhat longer than was appropriate without [Mother or Father]
     taking her out and directly interacting with her. [Mother and
     Father] have also inappropriately relied on case aides to watch
     [D.S.] when they go outside to smoke…. [T]he testimony of other
     credible witnesses did not completely eliminate concerns
     regarding the lack of interaction[,] but did diminish concerns. For
     example, Kelly Zetwick, who is employed by [T]he Guidance
     Center and works with the … family, testified. She stated that she
     is working with this family as part of the Parent[s] as Teacher[s]
     program. She has worked with [them] since September of
     2017[,] and attends visits at [their] home. She testified that the
     visits “are going very well,” and “[Mother and Father] are
     participating in the visits.” She indicated that [they] both … ask
     appropriate questions and respond to her suggestions. There
     were issues regarding missed visits in [their] home. Caseworker
     Joshua Blotzer testified that several visits were cancelled when he
     arrived at [Mother and Father’s] home and no one answered the
     door. These visits were scheduled to commence in the morning,
     [with a] 7:30 a.m. to 8:30 a.m. start time. Although [Mother and
     Father] certainly should have been awake and prepared for the
     visits, it is unclear why greater efforts weren’t made to wake
     [them] and to address the problem[.]            Caseworker Blotzer
     testified that he knocked for two or three minutes[,] and when no
     one responded[,] he left.       It was unclear how loud[ly] he
     knocked…. [Mother and Father] have also had an issue with
     signing requested releases for CYS to obtain information regarding
     their progress or lack of progress. Both [Mother and Father] have
     argued over small details, like a name being misspelled, and used
     this as an excuse not to sign requested releases or paperwork.
     This attitude, which doesn’t occur all the time, is still troubling and
     counterproductive. It reflects [their] attempt to battle and nitpick
     instead of focusing on what needs to be done to get … [C]hildren
     back into their care.



                                      -7-
J-S15013-20



Orphans’ Court Memorandum (“OCM II”), 9/26/19, at 2-4 (1586 WDA 2019)

(quoting Orphans’ Court’s Findings, 12/6/17).

     Additionally, the orphans’ court issued the following findings regarding

both Children:

            In both C.L.’s and D.S.[’s] dependency proceedings[,]
     [Mother and Father] were ordered to: 1) follow through with the
     Parents as Teachers [p]rogram; 2) keep their home clean and
     neat and appropriate for the return of [Children] at any time; 3)
     fully cooperate with service providers and CYS at all times; 4) sign
     releases requested by CYS for the release of information regarding
     [Mother’s and Father’s] progress in services and treatment and
     [with] [C]hildren; 5) attend all medical appointments for …
     [C]hildren; 6) be awake and ready for visits when CYS and/or
     service providers arrive at their home with … [C]hildren; and[] 7)
     provide urine screens when requested by CYS. Visits were set for
     [twice per] week, 4 hours each.

           At a review hearing held on June 21, 2018[,] the court found
     that [Children] were doing well in the [Foster Parents’] home.
     However, [C.L.] was experiencing some behavioral difficulties….
     [Mother and Father] had missed some of D.S.[’s] medical
     appointments[,] but there was a reasonable explanation [as to]
     why they had missed several of them. [Mother and Father] did
     not sign releases as ordered by the court. They would sign some
     of them but argued … regarding the release of all relevant
     information, particularly regarding their progress in treatment.
     The court specifically indicated at the hearing and in the review
     order for the hearing: “If Mother and Father won’t allow the court
     and CYS to see how things are going[,] the court will assume there
     is something that [Mother and Father] do not want us to see.”
     The court also found:       “Mother’s reluctance (regarding the
     releases and following the plan in general) is motivated, maybe
     even mandated, by Father.” Meetings and discussions with Father
     and CYS were unproductive. Father constantly wanted to argue,
     would become angry and irate. There was one very troubling
     incident. When discussing the plan for [C.L.] and D.S.: “Father
     completely went off, saying in very nasty terms that he did not
     care what the court ordered[,] and he called CYS staff very vulgar
     names.” The court, of course, was concerned and troubled that
     CYS had to face these derogatory and disturbing personal

                                    -8-
J-S15013-20


     assaults[,] which included an attempt to belittle staff with
     negative comments about their bodies and appearance. However,
     this attitude was most disturbing because it reflected the extended
     pattern of Father[’s] trying to avoid doing what was required by
     becoming angry and attacking others and the dependency system.
     The court found: “… Father can’t control his anger … and will say
     and do what he wants[,] even if it hurts his request for
     reunification [with] his [C]hildren.”    Father was ordered to
     complete anger management therapy/counseling. [Mother and
     Father] were again ordered to sign requested releases and [to]
     follow the disposition plan. The [f]indings and [o]rder from the
     June 21, 2018[] review hearing [were] admitted as part of the
     permanency hearing record.

           The next review hearing was held on August 13, 2018. The
     court found that Father continued to argue with CYS staff and [to]
     become angry and verbally combative. Father continued to want
     to argue about what he was being asked to do instead of
     attempting to do it and follow[ing] the reunification plan. Father
     was missing medication management appointments that he was
     required to attend.      Father was not following his anger
     management treatment plan:

        More serious is Father’s lack of cooperation with his anger
        management treatment. It is set forth in a report from
        Michael Brewer at the Guidance Center that Father is ‘very
        argumentative….’ He states that he did not follow through
        with therapy appointments because he did not feel he
        needed anger management. He states that he wants to
        reestablish therapy to finish anger management program,
        as he implies it will look good for him when trying to get
        custody.

     Despite the prior order mandating anger management counseling
     for Father, when counsel Brewer’s statements were presented at
     the August 13, 2018[] hearing[,] Father indicated that he was
     never required to complete anger management. The court again
     advised him that he was[,] and that the provisions of the
     reunification plan are not optional[,] and that the court orders
     have to be followed. Father then indicated that Mr. Brewer was
     wrong, that he in fact was fully committed to his anger
     management treatment.         The court found both of Father’s
     assertions: 1) that he didn’t know he was supposed to go to anger
     management; and[] 2) that he did cooperate with Mr. Brewer
     when he eventually started going, incredible.

                                    -9-
J-S15013-20


             At the time of the August 13, 2018[] [review] hearing[,]
      Mother and Father had separated. Therefore, Father’s reference
      in his statements to Counselor Brewer about “getting custody”
      related to what he believed would be a custody dispute between
      him and Mother…. Based on the lack of progress regarding the
      reunification plan and the turmoil in [Mother and Father’s] current
      situation/relationship[,] the visitation schedule was modified to
      one supervised visit between Father and … [C]hildren each
      week[,] and one [visit] (separated from that with Father) with
      Mother.      [Mother and Father] had also missed several
      appointments for themselves and … [C]hildren and were not
      attending their mental health appointments.

OCM I at 14-17.

      The orphans’ court held hearings on the termination petitions on April

5, June 11, and August 30, 2019. Multiple witnesses were called by CYS;

however, Mother and Father did not testify. See id. at 17-37 (summarizing

the witnesses’ testimony).    On September 26, 2019, the orphans’ court

entered its memoranda and orders terminating Father’s parental rights to

Children, pursuant to 23 Pa.C.S. §§ 2511(a)(1), (2), (5), (8), and (b).

      On October 25, 2019, Father filed timely notices of appeal, along with

concise statements of matters complained of on appeal, pursuant to 23

Pa.C.S. § 2511(a)(2)(i).   Father now presents the following issues for our

review, via counsel’s Anders brief:

      1. Whether the [orphans’] court erred and abused its discretion
         by allowing [CYS] to admit evidence of current criminal charges
         that were pending against Father[,] as they were not
         convictions and not relevant to the matter?

      2. Whether the [orphans’] court erred and abused its discretion
         by allowing [CYS] to admit evidence regarding incidents with
         other children that occurred at least ten years prior to the date
         of the hearing and[,] thus, were not relevant to the current
         case?


                                      - 10 -
J-S15013-20


     3. Whether the [orphans’] court erred and abused its discretion
        by granting [CYS’s] petition for involuntary termination of
        parental rights as the evidence did not support the finding that
        Father evidenced a settled purpose of relinquishing parental
        claim to [Children] or failed to perform parental duties as …
        Father believes that he had complied with all that was
        requested of him by [CYS?]

     4. Whether the [orphans’] court erred and abused its discretion
        by finding that the termination was in the best interests of
        [Children] because [C.L.] is aware of his Father’s existence, …
        had been having visitations with his Father[,] and wished to be
        living with his Father[?]

     5. Whether … Father received ineffective assistance of counsel
        throughout the initial termination hearings[,] as Attorney Kyle
        Milliron did not have communications with Father until the days
        of the hearings, failed to show up for appointments, did not
        answer Father’s phone messages, or have discussions with
        Father regarding his position and evidence to contradict [CYS]
        witnesses’ testimonies[?]

Anders Brief at 7-8.

     “When faced with a purported Anders brief, this Court may not review

the merits of the underlying issues without first passing on the request to

withdraw.” Commonwealth v. Rojas, 875 A.2d 638, 639 (Pa. Super. 2005)

(quoting Commonwealth v. Smith, 700 A.2d 1301, 1303 (Pa. Super.

1997)).

     Court-appointed counsel who seeks to withdraw from representing
     an appellant on direct appeal on the basis that the appeal is
     frivolous must:

          (1) petition the court for leave to withdraw stating that,
          after making a conscientious examination of the record,
          counsel has determined that the appeal would be frivolous;
          (2) file a brief referring to anything that arguably might
          support the appeal but which does not resemble a “no-
          merit” letter or amicus curiae brief; and (3) furnish a copy
          of the brief to the [appellant] and advise the [appellant] of


                                     - 11 -
J-S15013-20


         his or her right to retain new counsel or raise any additional
         points that he or she deems worthy of the court’s attention.

      Commonwealth v. Miller, 715 A.2d 1203 (Pa. Super. 1998)
      (citation omitted).

Rojas, 874 A.2d at 639.         Father’s counsel has complied with these

requirements.   Counsel petitioned for leave to withdraw, and filed a brief

satisfying the requirements of Anders, as discussed, infra.       Counsel also

provided a copy of the brief to Father, and submitted proof that he advised

Father of his right to retain new counsel, proceed pro se, and/or to raise new

points not addressed in the Anders brief.

      Our Supreme Court has held, in addition, that counsel must explain the

reasons underlying his assessment of the appellant’s case and his conclusion

that the claims are frivolous. Thus, counsel’s Anders brief must satisfy the

following criteria before we may consider the merits of the underlying appeal:

      [W]e hold that in the Anders brief that accompanies court-
      appointed counsel’s petition to withdraw, counsel must: (1)
      provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Upon review of the Anders brief submitted by Father’s counsel, we find

it complies with the technical requirements of Santiago. Counsel’s Anders

brief (1) provides a summary of the procedural history and facts of this case;

(2) directs our attention, when applicable, to the portions of the record that

                                     - 12 -
J-S15013-20



ostensibly supports Father’s claims of error; (3) concludes that Father’s claims

are   frivolous;     and      (4)   does   so   by    citation   to   the   record   and

appropriate/applicable legal authorities.            Thus, we now examine whether

Father’s claims are, indeed, frivolous. We also must “conduct a simple review

of the record to ascertain if there appear on its face to be arguably meritorious

issues   that      counsel,     intentionally   or    not,   missed    or    misstated.”

Commonwealth V. Dempster, 187 A.3d 266, 277 (Pa. Super. 2018) (en

banc).

      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879
A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”
Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented


                                           - 13 -
J-S15013-20


and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.      In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).        If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

       In his first claim, Father argues that the orphans’ court “erred and

abused its discretion by allowing evidence of irrelevant, pending, and

unadjudicated criminal charges to be admitted by CYS in the termination

proceeding.” Anders Brief at 13.3 Father asserts that the admissibility of this

evidence was for the purpose of proving character, in violation of the

Pennsylvania Rules of Evidence. Id. at 13-14. (citing Pa.R.E. 404(b)(1)). He

further avers that there is nothing relevant about the criminal charges as they

relate to the termination case. Id. at 14.   At the time the evidence was

admitted, there was no conviction of record and Father was out on bail. Thus,

Father concludes that there was no evidentiary value pertaining to his

availability to care for Children, nor did this evidence add any value to CYS’s




____________________________________________


3 The evidence admitted included criminal docket sheets, an affidavit of
probable cause, and a criminal complaint regarding docket no. CP-42-CR-
0000341-2019 in the Court of Common Pleas of McKean County. See id.
(citing N.T. Termination, 8/30/19, CYS Exhibits 20, 22). The charges on the
docket included 34 counts of forgery, 1 count of tampering with records, 2
counts of unsworn falsification to authorities, and 1 count of false signatures.
Id.

                                          - 14 -
J-S15013-20


case, “other than to attempt to show that Father had bad character….” Id.

Father’s claim is frivolous.

      As the orphans’ court so aptly explained in its Rule 1925(a) opinion:

             First, although the court ruled that the pending charges
      against Father were admissible, the court gave them no
      consideration in the analysis of this record. Their admission or
      lack of admission would not change the decision. Therefore, even
      if the court erred in admitting them[,] it was harmless error that
      would not entitle Father to relief.

             Second, the pending charges met the minimum requirement
      for relevancy as they had bearing on whether Father would face
      criminal sanctions in the future.     However, the court fully
      considered that they were pending charges and not convictions
      and, therefore, gave them little to no weight or consideration.
      See[] In re Adoption of A.C., 162 A.3d 1123, 1132-[]33 (Pa.
      Super. 2017); In re Interest of C.L., 648 A.2d 799, 801 (Pa.
      Super. 1994).

Orphans’ Court Opinion (“OCO”), 11/1/19, at 1. We discern no error or abuse

of discretion.

      Next, Father claims that the orphans’ court erred by allowing CYS to

admit evidence regarding incidents involving other children that occurred at

least ten years prior to the date of the termination hearing and, thus, were

not relevant to the current case. Anders Brief at 13. Father’s claim is wholly

without merit. As the orphans’ court stated:

             First, the use of the term “incidents” does not capture the
      nature of the evidence that Father is objecting to. Although he
      does not provide [an] explanation of what specific evidence he is
      referring to, the court assumes that he is referencing … the
      following prior action and inaction of Father: a) locking 5 children
      in a room with the door to the room … cut in half so that the
      bottom could be left closed and the top portion opened, like a door
      on a horse stall; b) [keeping] children in the room with no toys,
      just a bed and mattress[,] “penned up like animals” with one of

                                     - 15 -
J-S15013-20


       them “eating feces;” and[] c) Father[’s] being specifically asked
       to obtain medical care for an infant daughter, refusing to do so[,]
       and the child dying within hours. These prior incidents of clear
       abuse were very similar to “incidents” of abuse involving C.L.[,]
       and[] the legal basis for their admission was fully discussed and
       analyzed in the court’s memorandum and order filed September
       26, 2019.[4]

              Next, the court specifically indicated in its memorandum
       that, even without the admission of these prior incidents of similar
       abuse, CYS had demonstrated by clear and convincing evidence
       that termination was warranted. Therefore, Father is not entitled
       to relief regarding this assertion.

OCO at 2 (unnecessary capitalization omitted). The orphans’ court’s findings

are fully supported by competent evidence in the record.

       Father’s next two issues pertain to section 2511 of the Adoption Act,

which governs the termination of parental rights and requires a bifurcated

analysis. In addressing his claims, we are guided by the following:

       Our case law has made clear that under [s]ection 2511, the court
       must engage in a bifurcated process prior to terminating parental
       rights. Initially, the focus is on the conduct of the parent. The
       party seeking termination must prove by clear and convincing
       evidence that the parent’s conduct satisfies the statutory grounds
       for termination delineated in [s]ection 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to [s]ection 2511(b): determination of the
____________________________________________


4 The orphans’ court found that the level of Father’s prior efforts, progress,
and cooperation with CYS and other service providers to improve his parenting
skills had relevance regarding Children’s termination case. OCM I at 4. The
court provided a detailed outline of the facts it found admissible, along with a
lengthy legal analysis, which we do not find necessary to reproduce here. See
id. at 4-14. We note, however, the orphans’ court’s emphasis that “the length
of the analysis should not be taken as an indication that the prior incidents of
abuse/neglect are the basis for this decision. It is a factor but[,] even without
this evidence[,] there is sufficient evidence in the record to support, by clear
and convincing evidence, termination of parental rights.” Id. at 4.

                                          - 16 -
J-S15013-20


      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      Instantly, the orphans’ court terminated Father’s parental rights

pursuant to sections 2511(a)(1), (2), (5), (8), and (b). Father’s claim that

CYS failed to meet its burden under section 2511(a)(1) and (a)(2) is frivolous,

as we need only agree with the orphans’ court as to any one subsection of

section 2511(a), as well as section 2511(b), in order to affirm. In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Father raises no objection

whatsoever to the orphans’ court’s decision to terminate his parental rights

under section 2511(a)(5) or (a)(8). We proceed with analyzing the court’s

decision to terminate under section 2511(a)(8) and (b), which provide as

follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:
                                    ***

           (8) The child has been removed from the care of the parent
           by the court or under a voluntary agreement with an
           agency, 12 months or more have elapsed from the date of
           removal or placement, the conditions which led to the
           removal or placement of the child continue to exist and

                                     - 17 -
J-S15013-20


        termination of parental rights would best serve the needs
        and welfare of the child.

                                    ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).

     We first address whether the orphans’ court abused its discretion by

terminating Father’s parental rights pursuant to section 2511(a)(8).

     “[T]o terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(8), the following factors must be demonstrated: (1) the
     child has been removed from parental care for 12 months or more
     from the date of removal; (2) the conditions which led to the
     removal or placement of the child continue to exist; and (3)
     termination of parental rights would best serve the needs and
     welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1226,
     1275-76 (Pa. Super. 2003); 23 Pa.C.S.[] § 2511(a)(8). “Section
     2511(a)(8) sets a 12-month time frame for a parent to remedy
     the conditions that led to the children’s removal by the court.” In
     re A.R., 837 A.2d 560, 564 (Pa. Super. 2003). Once the 12-
     month period has been established, the court must next
     determine whether the conditions that led to the child’s removal
     continue to exist, despite the reasonable good faith efforts of the
     Agency supplied over a realistic time period. Id. Termination
     under Section 2511(a)(8) does not require the court to evaluate
     a parent’s current willingness or ability to remedy the conditions
     that initially caused placement or the availability or efficacy of
     Agency services. In re Adoption of T.B.B., 835 A.2d 387, 396
     (Pa. Super. 2003); In re Adoption of M.E.P., supra.



                                   - 18 -
J-S15013-20



In re Z.P., 994 A.2d 1108, 1118 (Pa. Super. 2010) (emphasis added).

        As to the first element of section 2511(a)(8), concerning whether

Children have been removed from parental care for twelve months or more,

the orphans’ court explained that C.L. has been in placement with his Foster

Parents for over 3½ years, and D.S. has never resided with Mother and Father.

She was placed with Foster Parents two days after her birth in February of

2017.    Thus, the statutory period of twelve months has clearly been met.

        As to the second element of section 2511(a)(8), regarding whether the

conditions which led to Children’s removal continue to exist, the orphans’ court

found that the reason Children were placed into foster care was Father’s (and

Mother’s) “inability to provide stable, safe and appropriate care for [them].”

OCM I at 41; OCM II at 47. For example, “[C.L.] was … locked in a room with

another young child for extended periods of time and in horrid and dangerous

conditions.” OCM I at 41. In support of its determination that these conditions

still exist, the orphans’ court opined:

        [A] plan was put in place to assist [Mother and Father] to
        understand the dangers and harm [C.L.] had faced[,] to help them
        develop the skills and insight they desperately need to properly
        parent. However, time after time after time[,] witnesses testified
        to Father’s explosive anger and confrontational approach. Instead
        of focusing on the care … [C]hildren need and improving their
        parenting skills, [Mother and Father] are focused on the
        immediate fight, creating a fight regarding just about everything.
        Instead of allowing a caseworker to explain why requests are
        being made and to consider their suggestions, Father flies off of
        the handle and calls them derogatory and foul names—often in
        front of … [C]hildren. Instead of working with service providers
        to learn parenting skills, Father verbally insults them as well. As



                                      - 19 -
J-S15013-20


       Leslie Kio[5] testified, he is able to pretend he understands a skill
       during a session, like he is acting, but[] he goes right back to the
       hostility and does not utilize the skill after the session….

       Even though [Mother and Father] have refused to share
       information and sign releases, there is still evidence in the record
       that demonstrates that [they] both … have a long, significant[,]
       and concerning mental health history/conditions. The Guidance
       Center records reflect that [Mother and Father] have been
       involved in mental treatment for some time, with sporadic
       attendance and limited motivation to address their mental health.
       Father told Dr. von Korf[6] he has been diagnosed with
       “intermediate explosive disorder” and “a couple of other
       diagnoses.” He reported “seeing a counselor….” With this known
       history in mind[,] it is very troubling that [Mother and Father] are
       refusing to allow CYS and … the court additional information
       regarding their mental health situations…. Father has verbally
       attacked CYS caseworkers when signatures were requested on
       releases, saying[,] “call my lawyer.” Yet, when CYS sent releases
       to [Father’s] counsel[,] they still were not returned.

       In addition to their very negative attitude preventing progress
       when they do actually appear for appointments, services, etc.,
       [Mother and Father] have a consistent pattern of not showing up
       at all. The number of missed and late appointments by [Mother
       and Father] is so substantial it demonstrates: 1) they are
       intentionally missing them just to be difficult; or[] 2) they have
       an engrained psychological flaw or condition that prevents them
       from being able to understand and make meaningful efforts to
       appear for appointments. They have been late for or failed to
       appear for: court proceedings, the evaluation with Dr. von Korf
       (caused him to have to change his schedule for the evaluation),
       mental health counseling appointments, important school
       meetings, visits with … [C]hildren, medical appointments, and[]
       appointments with service providers. [Mother and Father] have

____________________________________________


5Leslie Kio is a counselor with Parents as Teachers. She worked with Mother
and Father to assist them with the care of C.L. OCM I at 36.

6Dr. von Korf is a clinical psychologist who specializes in the field of bonding
and assessment. He met with Mother, Father, C.L., and Foster Parents and
conducted several clinical psychology tests. The orphans’ court found Dr. von
Korf’s testimony and opinions “highly credible.” OCM I at 19.

                                          - 20 -
J-S15013-20


      been substantially late or failed to attend more appointments,
      etc., than they have appeared for.
Id. at 41-43. See also OCM II at 47-49. The court further observed that

“there is nothing in the record regarding [Mother and Father’s] future plans

and how and when we will be at a point where [they] are able to provide

appropriate care of [Children].” Id. at 43. The court added that since the

beginning of the dependency proceedings, the only thing that has changed is

“an increase in [Mother’s and Father’s] hostility to services and an increase in

the list of those that have tried to help them[,] only to face Father’s anger and

hostility.” OCM I at 43; OCM II at 49. The court emphasized that “Father is

at the center of the majority of the hostility….” OCM I at 43.

      Finally, as to the third element of section 2511(a)(8), concerning

whether termination of parental rights would best serve the needs and welfare

of Children, the orphans’ court found that CYS met its burden. See OCM I at

44; OCM II at 50.       The court determined that sufficient evidence was

presented to demonstrate Father is incapable of and/or refuses to provide

appropriate care for Children. Id. The court elaborated:

      [Father’s] mental health situation and history prevent [him] from
      being able to understand proper parenting techniques and the
      needs of any children in [his] care. As Dr. von Korf explained,
      [Mother and Father] still don’t recognize the severity of their prior
      actions, like locking [C.L.] and his half-brother in a feces filled
      room…. If they are unwilling to accept that there was a problem,
      and they definitely are not willing to accept that there was, there
      is[,] no potential for change; and, if there is no potential for
      change[,] there is the definite, in fact highly likely probability, that
      if [C]hildren are in their care in the future it will result in further
      locked rooms and emotionally and physically damaged [C]hildren.



                                      - 21 -
J-S15013-20



OCM II at 50. We deem the orphans’ court’s determination under section

2511(a)(8) to be well-supported by the record, and we discern no abuse of

discretion.

      Having determined that the requirements of section 2511(a) are

satisfied, we proceed to review whether the requirements of subsection (b)

are met. See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super.

2008). The focus in terminating parental rights under section 2511(b) is on

the child, rather than on the parent. Id. at 1008.     As explained by our

Supreme Court:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “intangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781,791
      (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1992)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Here, Father argues that the orphans’ court erred in determining that

terminating his parental rights is in the best interest of Children. He maintains

that he was “frequently seeing both [C]hildren, they were aware of his

existence, and that at least C.L. wanted to be with [him]….” Anders Brief at

16. Father believes that Children will be harmed if he is removed from their

lives. He states that he “has never wavered on his desire to be involved in


                                     - 22 -
J-S15013-20



this case[,] and he feels that the [orphans’] [c]ourt failed to take that into

consideration. Id. He also points to testimony from Foster Father regarding

concerns he had about permanency with Children. Id. After careful review

of the record, we deem Father’s claim to be wholly meritless.

       Additionally, a brief has been submitted by counsel for C.L.    7   Counsel

for C.L. argues that the court’s decision to terminate Father’s parental rights

is not supported by competent evidence and that severing the bond between

Father and C.L. will cause irreparable harm. C.L.’s Brief at 2. Counsel asserts

that C.L.’s wishes to be returned to Mother and Father have been made

known,8 and claims that the orphans’ court abused its discretion in failing to

properly consider the damage that would result from terminating Father’s

parental rights to him. Id. at 5, 7.


____________________________________________


7 In In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017), our Supreme Court
held that 23 Pa.C.S. § 2313(a) requires that counsel be appointed to represent
the legal interests of any child involved in a contested involuntary termination
proceeding. The Court defined a child’s legal interest as synonymous with his
or her preferred outcome. Id. at 174. Here, C.L. expressed a desire to reunite
with Mother and Father. Accordingly, the orphans’ court appointed separate
legal counsel to represent his legal interest. Counsel for C.L. concedes that
D.S. was too young at the time of the termination hearings to credibly express
her wishes; thus, his brief is limited to the wishes of C.L. C.L.’s Brief at 1 n.1.

8 Counsel cites numerous examples in support of his claim. See id. at 5 (C.L.’s
Spanish teacher, Miss Splain, testifying that C.L. told her he wants to live with
Mother and Father) (citing N.T. Termination, 4/5/19, at 173); Id. at 6
(caseworker, Elizabeth Girard, testifying that C.L. misses Mother and Father
“and would like to go live with them”) (quoting N.T. Termination, 6/11/19, at
85); Id. (Foster Mother’s stating: “If you ask him, [C.L.] says he does want
to go live with his [Mother and Father]”) (quoting N.T. Termination, 6/11/19,
at 85).

                                          - 23 -
J-S15013-20




       In response to Father’s claim, and in light of the brief submitted by C.L.’s

legal counsel, we review the court’s analysis under subsection 2511(b). The

orphans’ court opined the following regarding D.S. and her bond with Father:

       [D.S.] has a very limited bond with [Mother and Father]. For the
       two years and seven plus months of her life[,] she has been in the
       care of [Foster Parents,] and she recognizes them as her parental
       caretakers. The frequent missed visits and appointments by
       [Mother and Father] ha[ve] limited the bond and connection that
       [D.S.] could have had with [them]. Further, to the extent that
       she has one[,] it is a negative bond. [Mother and Father] have an
       inability to understand and learn how to lovingly interact with her
       and provide for her needs.

              [D.S.] has a strong and stable bond with [Foster Parents],
       their family members[,] and her brother[,] C.L. If … [C.L.] was
       removed from [Foster Parents’] home[, D.S.] would suffer a loss
       from losing her connection with C.L. However, there is also [a]
       strong basis to terminate Mother’s and Father’s parental rights for
       C.L. and to allow him to also be adopted by [Foster Parents].

OCM II at 51.

       In regards to C.L., the court concluded:

              [C.L.] does have a bond with [Mother and Father], but [it]
       is not a productive bond. The court accepts Dr. von Korf’s opinion
       that C.L.’s bond with [Mother and Father] “is out to extreme on
       insecure, ambivalent bond” [which negatively affects] C.L.’s
       security and development. [9] The court also accepts Dr. von Korf’s
____________________________________________


9 Dr. von Korf described an insecure bond as where “a parent downplays [a]
child’s needs” and “routinely prefers [the] child to be self-occupied.” OCM I
at 20. He described an ambivalent bond as: “The child is resistant. On shaky
terms with parents. Aggressive, cry. Behaviors make no sense. Parents have
been inconsistently available. All too often[,] parents are not responding to
the child’s needs. The child has temper tantrums, [is] anxious.” Id. at 20-
21.


                                          - 24 -
J-S15013-20


      opinion that “if [Mother’s and Father’s] rights were terminated,
      and [C.L.] recognizes permanency in [the] foster home, [he]
      would want therapy [for him], but it would be his final opportunity
      to get permanency.”

OCM I at 44-45.

      Contrary to the assertions by Father and C.L.’s counsel, the orphans’

court gave weight and consideration to C.L.’s indication that he wants to live

with Mother and Father. See id. at 45; OCM II at 51. However, the court

agreed with Dr. Korf’s opinion that:

      “C.L.’s preference does not impact my opinions here today. He …
      feels attachment to [Mother and Father].          He is insecurely
      attached to them. He has the capacity of a 5 year old. He does
      not have the ability to step back on his experiences with them.”
      C.L.’s preference is based on the appropriate limits that are placed
      on him in the foster home. He “does not like the rules in the foster
      home” and believes there will be less rules and hassle in [Mother
      and Father’s] home. However, it is the existence of those “rules”
      and stability in the [Foster Parents’] home that give him, an
      already troubled child due to his past with [Mother and Father],
      the greatest opportunity to have a productive childhood and [to]
      grow into a stable adult. It was very revealing when C.L.’s teacher
      indicated that C.L. [would] tell her that he “hates school” and “I
      won’t have to go to school when I live with [Mother and Father].”
      Where did this thought come from? C.L. either concluded,
      because he is an observant young man, that [Mother and Father]
      aren’t on the ball and probably won’t be able to get him to school
      if he resides with them; or, [Mother and Father] told him that he
      won’t have to go to school if he lives with them. Either way, the
      “lack of school with [Mother and Father]” comment by C.L.
      demonstrates that his preference is based on his consideration of
      invalid factors. Therefore, the court concludes that termination of
      parental rights for C.L. will also best fulfill his developmental,
      physical and emotional needs and welfare…. [D.S.] will [also] be
      able to maintain her relationship and connection with C.L.[,] if
      parental rights are terminated regarding her….

      The court specifically finds that: 1) [Foster Parents] have been
      providing exceptional care for [Children]; 2) [Foster Parents’]
      ability to provide care for … [C]hildren has been limited by the fact

                                       - 25 -
J-S15013-20


       that [Mother and Father] have refused to assist regarding
       [Children’s] medical, educational[,] and mental health care[,] …
       and [Foster Parents] do not have authority to do so; and 3) [Foster
       Parents] plan on adopting [Children] if that is an option.

OCM II at 51-53.

       Moreover, the orphans’ court also addressed Foster Father’s testimony

regarding the possibility of adopting C.L.:

       The court has also considered the initial hesitancy that [Foster
       Father] had regarding adopting C.L. The court finds [Foster
       Father’s] testimony that he is now committed to adopting C.L.
       credible. The court accepts his explanation that, when he met
       with Dr. von Korf in June and July of 2018[,] C.L. was having
       behavioral issues and “it was a big step.” Therefore, he “was not
       100% on board” with adopting C.L. However, since that time his
       position has changed. C.L. is doing better [with] controlling his
       behaviors and “we get along more. He is part of our family.”
Id. at 52-53.       We are convinced that the orphans’ court carefully and

thoroughly considered Children’s best interest, in light of C.L.’s stated

preference. We discern no abuse of discretion as to section 2511(b).

       Finally, Father claims that he was not provided effective assistance of

counsel throughout this matter.10              He argues that Attorney Milliron only

communicated with him on days before the hearings, and that he “failed to

show up if appointments were scheduled, failed to answer phone calls, and

did not have discussions with Father regarding his position or evidence that

he wanted to present to contradict CYS.”             Anders Brief at 16-17.   Father

believes that the outcome of the hearing would have been different but for

____________________________________________


10Father was represented by Attorney Milliron until the conclusion of the June
11, 2019 hearing. Thereafter, he was represented by Elizabeth K. Feronti,
Esquire. OCO at 2.

                                          - 26 -
J-S15013-20



counsel’s failure to effectively represent him. Id. at 17. Father fails, however,

to cite to any legal authority in support of his claims, nor does he provide any

specific examples of how the outcome was affected by the alleged

ineffectiveness of Attorney Milliron. See OCO at 2-3; Anders Brief at 16-17.

      “Pennsylvania    statutes   do    not     require   counsel   in   termination

proceedings, although Pennsylvania case law does … and flowing from this it

is presumed that counsel would and should be effective.” In re Adoption of

T.M.F., 573 A.2d 1035, 1040 (Pa. Super. 1990).               This Court evaluates

ineffectiveness allegations in termination proceedings as follows:

      In the context of a termination proceeding, the best approach …
      is the fundamental fairness doctrine whereby, in the exercise of
      its broad scope of review, an allegation of ineffectiveness of
      counsel on appeal would result in a review by this Court of the
      total record with a determination to be made whether on the
      whole, the parties received a fair hearing, the proof supports the
      decree by the standard of clear and convincing evidence, and upon
      review of counsel’s alleged ineffectiveness, any failure of his
      stewardship was the cause of a decree of termination. Mere
      assertion of ineffectiveness of counsel is not the basis of a remand
      or rehearing, and despite a finding of ineffectiveness on one or
      more aspects of the case, if the result would unlikely have been
      different despite a more perfect stewardship, the decree must
      stand.
Id. at 1044.     Thus, the “fundamentally fair hearing” right to effective

assistance of counsel in civil termination cases is more limited than the right

to effective assistance of counsel in criminal cases. In re J.T., 983 A.2d 771,

775 (Pa. Super. 2009).       If competent evidence of record supports the

termination decree, it should stand. Id.




                                       - 27 -
J-S15013-20



       A   party    alleging    ineffectiveness    in   termination   matters   must

“demonstrate such ineffectiveness so undermined the truth determining

process that no reliable adjudication … could have been made.” Matter of

J.P., 573 A.2d 1057, 1066 (Pa. Super. 1990). Additionally, the party alleging

ineffective assistance of counsel in this context “must show by clear and

convincing evidence that it is more likely than not that the result would have

been different, absent the ineffectiveness.” In re K.D., 871 A.2d 823, 827

(Pa. Super. 2005).

       Instantly, Father has failed to demonstrate that, absent the alleged

ineffectiveness, the outcome of the termination proceedings would have been

different.11 After careful review, we have concluded that the termination of

Father’s parental rights is supported by overwhelming, competent evidence in

the record. Thus, Father’s ineffectiveness claim is frivolous.

       Our review of the record reveals no other potential, non-frivolous issues

that Father could raise on appeal. As such, we agree with counsel that a direct

appeal in this case is wholly frivolous. Accordingly, we grant counsel’s petition

to withdraw, and we affirm the orders terminating Father’s parental rights to

Children, pursuant to 23 Pa.C.S. § 2511(a)(8) and (b).

       Orders affirmed. Petition to withdraw granted.


____________________________________________


11 The orphans’ court further noted that Father had the benefit of his current
counsel, Attorney Feronti, since prior to the August 30, 2019 hearing. Hence,
Father had the opportunity to meet with her before the record was closed and
to present any evidence and/or testimony that was relevant. OCO at 4.

                                          - 28 -
J-S15013-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/2/2020




                          - 29 -